Case 1:19-cv-00640-ABJ Document 1-1 Filed 03/07/19 Page 1 of 3




              Exhibit A
     Case 1:19-cv-00640-ABJ Document 1-1 Filed 03/07/19 Page 2 of 3
                                                   30 ROCKEFELLER PLAZA   AUSTIN          LONDON
                                                   NEW YORK, NEW YORK     BEIJING         MOSCOW
                                                   10112-4498             BRUSSELS        NEW YORK
                                                                          DALLAS          PALO ALTO
                                                   TEL +1 212.408.2500    DUBAI           RIYADH
                                                   FAX +1 212.408.2501    HONG KONG       SAN FRANCISCO
                                                   BakerBotts.com         HOUSTON         WASHINGTON




November 19, 2018

                                                                          Douglas W. Henkin
                                                                          TEL: 2124082520
                                                                          FAX: 2122592520
                                                                          douglas.henkin@bakerbotts.com



BY HAND DELIVERY

Mr. Barry Walters
Chief FOIA Officer
Office of FOIA Services
U.S. Securities and Exchange Commission
100 F Street, N.E.
Washington, D.C. 20549-2736

       Re:     Freedom of Information Act Request

Dear Mr. Walters:

               I represent New York Stock Exchange LLC (“NYSE”). Pursuant to the Freedom
of Information Act, 5 U.S.C. § 552 (“FOIA”), and the implementing regulations of the U.S.
Securities and Exchange Commission (“SEC”), 17 C.F.R. § 200.80, on NYSE’s behalf I hereby
request copies of all documents described below that were created or obtained by the SEC between
October 1, 2017, and November 19, 2018:

               1.     All documents concerning, referring, relating to, referencing, or reflecting
any involvement or participation of Brett Redfearn, Director, Division of Trading and Markets, in
any aspect of the proceedings in In re Application of Securities Industry & Financial Markets
Ass’n, Admin. Proc. File No. 3-15350; In re Applications of Securities & Financial Markets Ass’n
& Bloomberg L.P., Securities Exchange Act of 1934 Rel. No. 84432 (Oct. 16, 2018); and the
additional proceedings listed in Exhibit A to Release No. 84433 (collectively, “Market Data
Proceedings”), including but not limited to involvement or participation in the drafting or
preparation of the Commission’s orders in the Market Data Proceedings.

                2.     All documents concerning, referring, relating to, referencing, or reflecting
any communication or meeting relating to the recusal or possible recusal of Mr. Redfearn from
participation in the Market Data Proceedings.

               3.      All documents concerning, referring, relating to, referencing, or reflecting
any meetings or communications between (a) Mr. Redfearn and (b) any third party (meaning any
natural person or any legal entity other than the SEC), relating to the Market Data Proceedings.
This request is directed to (a) Mr. Redfearn’s official SEC email account and telephone and (b)
Mr. Redfearn’s personal email account(s), messaging system(s), and telephone(s), including but
     Case 1:19-cv-00640-ABJ Document 1-1 Filed 03/07/19 Page 3 of 3




Mr. Barry Walters                                  -2-                            November 19, 2018



not limited to personal cellular telephones and ephemeral and/or encrypted messaging systems
(including but not limited to Signal, Wickr, Confide, Telegram, Tutanota, ProtonMail, PreVeil,
Virtru, PGP, OTR, and ChatSecure).

               4.     All documents concerning, referring, relating to, referencing, or reflecting
any meetings or communications between (a) the SEC, including but not limited to Mr. Redfearn
and (b) The Wall Street Journal, including but not limited to reporters employed by, affiliated with,
or connected to The Wall Street Journal, relating to the Market Data Proceedings, including any
communications conducted using any of the methods enumerated in Request No. 3.

               If any of the information sought herein is deemed to be nonpublic under FOIA or
the SEC’s implementing regulations, the SEC is required to identify the specific exemption and
provide any reasonably segregable portion of such information after deletions of the portions that
are considered nonpublic. The SEC is required to clearly delineate any and all redactions in such
a manner so that the justification for each redaction is apparent. If the SEC withholds any
documents in whole or in part, the SEC is required to provide an estimate of the volume of records
that are being withheld, see 17 C.F.R. § 200.80(e)(2)(iv), as well as a log of those documents or
portions of documents withheld.

                NYSE requests that you provide copies of all responsive documents in electronic
format if possible. Otherwise, photocopies are acceptable. No delay should be incurred on the
basis that records are held in a particular format.

                NYSE agrees to pay all reasonable fees for the searching and reproduction of all
documents and records falling within the scope of this request. If any expenses incurred by the
SEC in duplicating these documents must be covered by the requesting party under FOIA, please
send the bill directly to me at the above address.

             NYSE insists that the SEC strictly comply with the 20-day time limit established
by FOIA and the SEC’s implementing regulations. See 17 C.F.R. § 200.80(d)(2).

               Thank you for your time and attention to his request. Should you have any
questions, please feel free to contact me.

                                              Sincerely,




                                              Douglas W. Henkin
